Citation Nr: 0205523	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  00-21 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
strain, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for osteoarthritis of 
the right knee, currently rated as 10 percent disabling. 

3.  Entitlement to an increased rating for osteoarthritis of 
the left knee, currently rated as 10 percent disabling. 

4.  Entitlement to an increased rating for degenerative 
changes in the right ankle, currently rated as 10 percent 
disabling. 

5.  Entitlement to an increased rating for osteoarthritis of 
the left ankle, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for tendonitis of the 
right shoulder, currently rated as 10 percent disabling. 

7.  Entitlement to an increased (compensable) rating for 
degenerative arthritis of the thoracic spine. 

8.  Entitlement to an increased rating for 
sinusitis/allergies, currently rated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from December 1976 to July 
1995.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran's chronic low back strain results in no more 
than slight limitation of motion; neither the loss of lateral 
spine motion nor muscle spasms are shown. 

3.  Osteoarthritis of the right knee results in no limitation 
of motion, tenderness or instability; no more than slight 
disability in the right knee is demonstrated. 

4.  Osteoarthritis of the left knee results in no limitation 
of motion or instability; no more than slight disability in 
the left knee is demonstrated. 

5.  Degenerative changes in the right ankle results in no 
limitation of motion, instability, or tenderness. 

6.  Osteoarthritis in the left ankle results in no limitation 
of motion instability, or tenderness. 

7.  Tendonitis of the right shoulder results in minimal pain 
to palpation but no limitation of motion, loss of muscle 
strength, or instability. 

8.  No more than slight limitation of motion of due to 
degenerative arthritis of the thoracic spine is demonstrated.

9.  Sinusitis/allergies does not involve three or more 
incapacitating episodes per year requiring prolonged 
antibiotic treatment, or more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.

10.  There are no extraordinary factors associated with the 
service-connected disabilities addressed in this decision 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.
 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chronic low back strain are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
Diagnostic Codes (DC) 5292, 5295 (2001). 

2.  The criteria for a rating in excess of 10 percent for 
osteoarthritis of the right knee are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
DCs 5003, 5257, 5260, 5261, (2001). 

3.  The criteria for a rating in excess of 10 percent for 
osteoarthritis of the left knee are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
DCs 5003, 5257, 5260, 5261, (2001). 

4.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right ankle are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.71a, DCs 5010, 5271 (2001).

5.  The criteria for a rating in excess of 10 percent for 
osteoarthritis of the left ankle are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
DCs 5010, 5271 (2001). 

6.  The criteria for a rating in excess of 10 percent for 
tendonitis of the right shoulder are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
DCs 5003, 5024 (2001).

7.  The criteria for a compensable rating for degenerative 
arthritis of the thoracic spine are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
DCs 5003, 5291 (2001).  

8.  The criteria for a rating in excess of 10 percent for 
sinusitis/allergies are not met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.97, DC 6510 
(2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claims by rating decision dated in February 
2000, statement of the case dated in July 2000 and 
supplemental statement of the case dated in October 2001.  
The Board concludes that the discussion therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claims thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include VA examination reports dated through September 
2001, has been obtained by the RO, and there is no specific 
reference to any other pertinent records that need to be 
obtained.  As such, the Board finds that the development 
requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 


II.  Facts/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A.  Musculoskeletal Disabilities

Low Back

Lumbosacral strain manifested by characteristic pain on 
motion warrants a 10 percent disability rating.  
38 C.F.R. § 4.71a, DC 5295.  A 20 percent rating for 
lumbosacral strain requires muscle spasm on extreme forward 
bending and the unilateral loss of lateral spine motion in 
the standing position.  Id. 

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation under.  
38 C.F.R. § 4.71a, DC 5292.  A 20 percent evaluation requires 
moderate limitation of lumbar motion and a 40 percent 
evaluation requires severe limitation of lumbar motion.  Id.  

Service connection for chronic low back strain was granted by 
a March 1996 rating decision.  A 10 percent rating was 
assigned under DC 5295, and this rating has been continued 
until the present time.  Evidence then of record included an 
X-ray conducted during service in December 1994 that revealed 
pseudosacralization of the fifth lumbar segment.  Also of 
record were reports from a September 1995 VA X-ray which 
demonstrated minimal narrowing of the L5-S1 interspace.  At a 
VA examination conducted at that time, the veteran reported 
having back pain that radiated to the left hip and left 
thigh.  He also complained about occasional numbness and 
tingling in the left thigh.  Lifting was not a problem unless 
he had to perform heavy type of lifting.  He said the back 
pain did not prevent him from engaging in any of his usual 
activities and that he is able to run and participate in 
sports. 

Upon physical examination in September 1995, there were no 
postural abnormalities, fixed deformities, or muscle spasms.  
The range of motion in the lower back was measured from 80 
degrees of flexion, 10 degrees of backward extension, 10 
degrees of left and right lateral flexion and 15 degrees of 
rotation to the left and right.  No pain was elicited upon 
motion, and there were no neurological deficits.  The 
diagnosis was minor chronic low back pain with occasional 
left sciatica. 

The veteran was afforded another VA examination in August 
1999, at which time he repeated his assertion that he has 
pain that radiates from the low back.  He denied numbness, 
tingling or weakness in the lower extremities.  Range of 
lumbar motion testing revealed 85 degrees of flexion and 10 
degrees of backward extension.  Lateral flexion was 15 
degrees to each side.  Attempted extension revealed back 
pain.  No muscle spasms were noted, and there was no pain or 
tenderness noted over the sciatic notches or the vertebral 
bodies.  Straight leg raising was negative bilaterally, and 
sensation, reflexes and motor functioning were intact 
throughout the lower extremities.  The impression was 
persistent lumbar strain.  

The most recent VA examination of the lumbar spine was 
conducted in September 2001.  The veteran repeated his 
complaints with regard to the back pain, and indicated that 
it had worsened over the last few years.  He reported seeing 
a chiropractor, and indicated that this helped his back pain.  
The examination of the lumbar spine revealed no tenderness to 
palpation, and range of motion testing revealed 90 degrees of 
forward flexion, backward extension to 20 degrees, and 
lateral rotation and flexion to 45 degrees to both sides.  
There was no loss of strength or sensation in the lower 
extremities, and reflexes in the lower extremities were 
intact.  X-rays were interpreted as demonstrating minimal 
degenerative changes at L2-L3 and L3-L4 with severe disk 
space narrowing at L5-S1.  The impression was degenerative 
arthritis of the thoracic and lumbar spines, which was said 
to limit prolonged walking, standing, sitting or lifting 
greater than 10 to 15 pounds. 

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that a rating in excess of 10 
percent cannot be assigned.  Clearly, the clinical evidence 
above does not demonstrate muscle spasms or the loss of 
lateral spine motion, thus precluding increased compensation 
under DC 5295.  The range of motion findings above also do 
not represent more than "slight" limitation of motion, thus 
precluding an increased rating under DC 5292.  In this 
regard, the range of motion findings from the examinations 
discussed above do not represent a decrease in the ability to 
move the lower back, as they instead generally show increased 
movement, particularly with regard to forward flexion.  The 
other clinical findings, such as normal sensation, strength 
and reflexes in the lower extremities also precludes 
increased compensation under any potentially applicable 
diagnostic code.  As such, the claim for a rating in excess 
of 10 percent for chronic low back strain must be denied. 

Knees 

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating may be 
assigned for slight disability due to recurrent subluxation 
or lateral instability.  A 20 percent rating requires 
moderate disability.  Id.  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.   

Under 38 C.F.R. § 4.71a, DC 5260, flexion limited to 60 
degrees warrants a noncompensable rating, to 45 degrees a 10 
percent rating, and to 30 degrees a 20 percent rating.  Under 
38 C.F.R. § 4.71a DC 5261, extension of the knee limited to 5 
degrees warrants a noncompensable rating; to 10 degrees a 10 
percent rating, and to 15 degrees a 20 percent rating.  Full 
knee motion is from 140 degrees of flexion to 0 degrees of 
extension.  38 C.F.R. §  4.71, Plate II.  

The veteran requests consideration of a VA General Counsel 
precedential opinion (VAOPGCPREC 23-97) holding that a 
claimant who had arthritis and instability of the knee may be 
rated separately under DCs 5010-5003 and 5257.  This opinion 
cautioned that any such separate rating must be based on 
additional disabling symptomatology.  In determining whether 
additional disability exists, for purposes of a separate 
rating, the veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).

Service connection for osteoarthritis of the right knee was 
granted by a March 1996 rating decision.  A 10 percent rating 
was assigned under DC 5003-5257, and this rating has been 
confirmed until the present time.  Evidence of record at the 
time of the March 1996 rating decision included reports from 
treatment for a strained medial collateral ligament of the 
right knee during service in 1982.  Also of record were 
reports from a VA examination conducted in September 1995, at 
which time the veteran reported having bilateral knee pain, 
worse on the left.  He stated that cold weather made the 
symptoms worse, and that he experiences occasional swelling 
and pain with running.  Kneeling, squatting and going up and 
down stairs also resulted in occasional pain.  He also said 
he experienced a grinding sensation with knee flexion.  The 
physical examination of the knees at that time revealed no 
erythema or warmth, and there was a full range of motion in 
both knees.  X-rays demonstrated minimal osteoarthritic 
changes with sharpening of the tibial spines, bilaterally.  
The diagnosis was early degenerative joint disease of the 
patellofemoral joint.  

Reports from an August 1999 VA examination showed the veteran 
complaining that the pain was the same in both knees, and 
that the pain had become progressively worse over the years.  
He denied any locking, popping, catching or giving way in 
either knee, but it was indicated that veteran wore bilateral 
knee braces.  The examination of the knees revealed no acute 
swelling or effusion.  Range of motion bilaterally was from 5 
degrees of extension to 100 degrees of flexion, bilaterally.  
Patellar tracking appeared to be within normal limits 
bilaterally.  There was evidence of medial joint line 
tenderness, bilaterally, but there was no evidence of lateral 
joint line tenderness in either knee.  Anterior and posterior 
Drawer signs were negative bilaterally, as were the 
McMurray's and Lachman's tests.  Pain was noted with the 
McMurray's test bilaterally, but no "catching" was shown in 
either knee.  The knees were stable to varus/valgus as well 
as to anterior and posterior drawer testing.  No masses or 
cysts were felt in the popliteal fossa, bilaterally.  The 
impression was bilateral medial sided knee pain, rule out 
degenerative versus post-traumatic medial meniscal tears.  

At the most recent VA examination conducted in September 
2001, the veteran stated that he has swelling, instability 
and pain in the right knee.  He also described "catching" 
in the right knee, and reported doing some strengthening 
exercises.  The veteran indicated that he plays golf and 
tennis, but that it is becoming more difficult.  He indicated 
there was no locking.  The physical examination revealed a 
full range of motion in the right knee and no tenderness to 
palpation.  The right knee was stable to varus and valgus 
stressors.  The Lachman's, Drawer and McMurray's testing were 
negative.  It was reported that an X-ray of the right knee 
was negative, and the impression following the examination 
was right knee pain with possible internal derangement.  The 
examiner also stated there was a possible meniscal tear in 
the right knee from his injury in 1982, and that this 
possibly explained his symptomatology.  

Applying the pertinent legal criteria to the facts summarized 
above, the VA clinical evidence of record does not 
demonstrate recurrent subluxation or lateral instability in 
the right knee, much less "moderate" disability resulting 
therefrom.  Thus, increased compensation under DC 5257 is not 
warranted.  Moreover, as instability in the right knee has 
not been demonstrated by physical examination, a separate 
rating under VAOPGCPREC 23-97 is not warranted.  Finally, the 
range of motion findings clearly also do not demonstrate the 
loss of motion required for increased ratings under DC 5260 
or DC 5261.  There are otherwise no objective findings 
demonstrating entitlement to a rating in excess of 10 percent 
for the right knee disorder under any other potentially 
applicable diagnostic code.  

With regard to the left knee, service connection for 
osteoarthritis of the left knee was granted by a March 1996 
rating decision.  A 10 percent rating was assigned under DC 
5257.  Evidence of record included the aforementioned 
September 1995 VA examination reports.  (The discussion that 
follows will not repeat the bilateral knee findings discussed 
above).  At the September 1995 VA examination, the veteran 
described having a catching sensation in the left knee but no 
locking or episodes or "giving out."  The only findings not 
previously described were pain in the left knee with a 
grinding sensation upon patellar manipulation.  

With regard to the August 1999 VA examination, no pertinent 
findings not previously described were shown.  In September 
1999, the veteran underwent a left knee arthroscopy, and a 
temporary 100 percent rating for convalescence was assigned.  
The postoperative course was uneventful, and the 10 percent 
rating was continued thereafter.  At the September 2001 VA 
examination, the veteran described catching, giving way and 
aching in his left knee with weather changes.  The only 
additional pertinent findings from the physical examination 
was a  palpable anteroinferior osteophyte on the left 
patella. 

Applying the legal criteria to the facts summarized above, 
the VA clinical evidence, as with respect to the right knee, 
does not demonstrate recurrent subluxation or lateral 
instability in the left knee that results in "moderate" 
disability resulting therefrom, thereby precluding an 
increased rating under DC 5557.  Also, as instability in the 
left right knee has not been demonstrated by physical 
examination, a separate rating under VAOPGCPREC 23-97 is not 
warranted.  Finally, the most recent clinical evidence 
demonstrates a full range of motion in the left knee, thus 
precluding an increased rating under DC 5260 or DC 5261.  
There are otherwise no objective findings demonstrating 
entitlement to a rating in excess of 10 percent for the left 
knee disorder under any other potentially applicable 
diagnostic code.

Ankles 

Full ankle dorsiflexion and plantar flexion under 
38 C.F.R. §4.71 Plate II is to 20 degrees and 45 degrees, 
respectively.  Moderate limitation of ankle motion warrants a 
10 percent disability rating.  38 C.F.R. § 4.71a, DC 5271.  
Marked limitation of motion warrants a 20 percent disability 
rating.  Id. 

Service connection for degenerative changes in the right 
ankle was granted by a March 1996 rating decision.  A 
noncompensable rating was assigned under DC 5271.  This 
decision also granted service connection for osteoarthritis 
of the left ankle, and a noncompensable rating was also 
assigned under DC 5271.  Evidence of record at that time 
included service medical records demonstrating a "bad 
sprain" in the left ankle.  September 1995 VA examination 
reports reflected complaints of occasional ankle pain during 
cold weather.  X-rays showed minimal osteoarthritic changes 
in both ankle joints.  

Thereafter, the ratings for the left ankle and the right 
ankle were increased to 10 percent by a February 2000 rating 
decision.  This decision followed an August 1999 VA 
examination that showed the veteran complaining about pain in 
the lateral aspects of each ankle.  He described the pain as 
being worse in the morning.  The examination of the ankles 
showed no evidence of swelling or ecchymosis and no 
tenderness to palpation of the medial or lateral malleoli.  
Good subtalar motion was noted, and the range of motion in 
each ankle was measured to 20 degrees of dorsiflexion and 60 
degrees of plantar flexion.  Pain was elicited with inversion 
testing bilaterally and the veteran had a symmetric 1+ 
anterior Drawer sign in the ankles.  The veteran was able to 
stand on his tiptoes and heels with no problem.  The 
impression was mild osteoarthritis in each ankle.  

Upon VA examination in September 2001, the veteran described 
occasional swelling in the ankles.  He also described morning 
stiffness with some decreased range of motion and occasional 
catching.  X-rays were interpreted as showing minimal 
degenerative changes in each tibiotalar joint, and the 
impression following the examination was minimal degenerative 
changes in each ankle.  The examiner could not directly 
relate these changes to any specific injury. 

Applying the relevant legal criteria to the facts above, 
there is no limitation of ankle motion, thus precluding 
increased compensation under DC 5271.  There are no other 
objective findings indicative of a rating in excess of 10 
percent under any other potentially applicable diagnostic 
code, and the Board thus concludes that a rating in excess of 
10 percent for either ankle is not warranted.   

Right Shoulder

Tenosynovitis (tendonitis) is rated rate on the basis of 
limitation of motion of the affected part as degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5024. 

Limitation of motion of the major arm will be evaluated 20 
percent disabling where at the shoulder level, 30 percent 
disabling where midway between the side and shoulder level, 
and 40 percent disabling where limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, DC 5201.  The veteran is right 
handed.

Service connection for tendonitis in the right shoulder was 
granted by a March 1996 rating decision.  A 10 percent rating 
was assigned under DC 5299-5201.  Evidence then of record 
included the reports from a September 1995 VA examination 
reflecting complaints of worsening right shoulder pain which 
the veteran stated limited his ability to move the shoulder.  
He stated that the shoulder pain makes it difficult for him 
to serve while playing tennis.  The physical examination of 
the right shoulder revealed tenderness but no swelling, 
deformity or gross instability.  The diagnosis was chronic 
tendonitis in the right shoulder.  

At the August 1999 VA examination, the veteran complained 
about pain in the anterior aspect of the right shoulder that 
was exacerbated by overhead activities.  He denied having 
weakness or a history of dislocation in the right shoulder.  
Upon examination, range of motion in the right shoulder was 
from 95 degrees of abduction and approximately 170 degrees of 
flexion.  External rotation and internal rotation was to 80 
degrees.  There was a positive impingement sign but no pain 
in the acromioclavicular joint.  Adduction of the right 
shoulder revealed no pain.  There was a negative apprehension 
test and negative relocation test with no evidence of 
shoulder instability noted on range of motion testing.  The 
drop arm test was negative, and muscle strength in the right 
supraspinatus muscle was 5/5.  X-rays of the right shoulder 
were interpreted as demonstrating no significant 
abnormalities.  The impression following this examination was 
impingement syndrome of the right shoulder.  Following the 
August 1999 VA examination, a February 2000 rating increased 
the rating for the right shoulder to 10 percent under DC 
5099-5024 on the basis of painful or limited motion of a 
major joint. 

At the September 2001 VA examination, the veteran stated that 
his right shoulder hurts when he sleeps on his right side, 
serves a tennis ball or throws a ball.  The physical 
examination of the right shoulder revealed a full range of 
motion in the right shoulder and 5/5 strength in all muscle 
groups.  There was no impingement sign or instability.  The 
veteran did have minimal pain to palpation posteriorly.  X-
rays were interpreted as showing a well-heeled distal 1/3 
clavicle fracture.  

Applying the pertinent diagnostic codes to the facts 
summarized above, as no limitation of motion is shown upon 
the most recent VA examination, increased compensation cannot 
be assigned under DC 5201.  The minimal objective findings 
described above also preclude increased compensation under 
any other potentially applicable diagnostic code.  Therefore, 
the Board concludes that a rating in excess of 10 percent for 
the veteran's right shoulder disorder cannot be assigned.  

Thoracic Spine

The highest assignable rating for limitation of motion of the 
thoracic (dorsal) 
spine is 10 percent for moderate or severe limitation of 
motion.  38 C.F.R. § 4.71a, DC 5291.  Slight limitation of 
motion warrants a noncompensable rating.  Id. 

Service connection for degenerative arthritis of the thoracic 
spine at T9 and T10 was granted by a March 1996 rating 
decision.  This rating has been confirmed and continued until 
the present time.  The evidence then of record included an X-
ray conducted during service in December 1994 which revealed 
spondylosis between T9 and T10.  There were no findings 
specifically referencing the thoracic spine on the reports 
from the September 1995 VA examinations.  The only reference 
to the thoracic spine in the reports from the August 1999 VA 
examination was an X-ray interpretation of no acute osseous 
abnormalities but mild degenerative changes in the lower 
thoracic level.  The X-rays reportedly showed good alignment 
of the thoracic vertebrae with no evidence of 
spondylolisthesis.  

At the time of the September 2001 VA examination, the veteran 
attributed left shoulder numbness to the service-connected 
thoracic spine disability.   He indicated that this condition 
was helped by chiropractic manipulation.  X-rays were said to 
reveal degenerative changes at T10 and T9, and the impression 
was degenerative arthritis of the thoracic spine.  As 
indicated in the discussion of the low back injury, the 
physician who conducted this examination stated that the 
degenerative arthritis in the lumbar and thoracic spine 
precluded prolonged walking, standing or lifting greater than 
10 to 15 pounds.  

Applying the pertinent legal criteria to the facts summarized 
above, it is not shown that there is moderate limitation of 
motion in the thoracic spine, thereby precluding increased 
compensation under DC 5291.  No other significant findings 
pertaining solely to the thoracic spine are demonstrated that 
are separate and distinct from those contemplated by the 10 
percent rating currently assigned for the service-connected 
low back disorder.  

In making the determination with respect to the rating for 
the thoracic spine, as well as the other musculoskeletal 
disabilities addressed above, the Board has considered 
whether increased compensation is warranted under the 
provisions of 38 C.F.R. §§ 4.40 on the basis of pain, as well 
as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, there is 
no indication that the veteran has any increased functional 
loss due to painful use, weakness, excess fatigability, or 
incoordination due to any of the disabilities analyzed above.  
Also, while the Board has considered the contentions of the 
veteran asserting that entitlement to increased ratings were 
warranted, the probative weight of this subjective evidence 
is outweighed by the objective clinical findings contained in 
the VA examination reports discussed above.  See Francisco v. 
Brown, 7 Vet. App. at 55 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected disabilities addressed above is demonstrated, nor 
is there any other evidence that any of these conditions 
involves such disability that an extraschedular rating would 
be warranted under the provisions of 38 C.F.R. § 3.321(b)(1).

B.  Sinusitis/ Allergies

Under 38 C.F.R. § 4.97, DC 6510, a 10 percent rating is 
warranted for sinusitis for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episode per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.  By regulation, an 
"incapacitating" episode of sinusitis means one that 
requires bed rest and treatment by a physician.  Id.

Service connection for sinusitis/allergies was granted by a 
March 1996 rating decision.  A noncompensable rating was 
assigned under DC 6510.  Evidence then of record included 
service medical records reflecting treatment of sinusitis.  
At an October 1995 VA examination, the veteran described 
symptoms of nasal blockage and post nasal drip but no 
bleeding or purulence.  An allergy test revealed a reaction 
to dust and mold, and the examination showed enlarged 
turbinates and a nasal septal deformity.  

At an August 1999 VA examination, the veteran reported having 
difficulty breathing through his nose, more in the left 
nostril than the right, with persistent nasal obstructive 
symptoms.  He also described occasional postnasal drip and 
purulent green discharge.  Ear infections and chronic sinus 
headaches were reported, and the veteran sated that Sudafed 
provided some relief.  Allergy symptoms were primarily 
anterior rhinorrhea, sneezing and runny eyes.  The veteran 
reported that these symptoms occurred twice a year requiring 
antibiotic therapy for sinusitis.  Upon examination, there 
was bilateral inferior turbinate hypertrophy to the left with 
slight septal deviation.  No nasal crusting or purulence was 
noted and there was some mild thick mucous secretions.  The 
diagnoses were allergic rhinitis and chronic sinusitis.  
Following this examination, the rating for 
sinusitis/allergies was increased to 10 percent by a February 
2000 rating decision. 

Applying the pertinent legal criteria to the above, a rating 
in excess of 10 percent under DC 6510 is not warranted, as 
the clinical evidence does not demonstrate that the veteran's 
sinusitis results in three or more incapacitating episodes 
per year of sinusitis requiring prolonged antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, purulent 
discharge or crusting.  In short, while the veteran's service 
connected disorder does appear to involve hypertrophy in the 
turbinates and associated symptomatology, such disability is 
contemplated by the 10 percent rating currently assigned.  
Thus, the Board finds that the current symptomatology does 
not more nearly approximate the criteria for a 30 percent 
rating under DC 6510.  See 38 C.F.R. § 4.7.  There also is no 
evidence demonstrating that entitlement to an increased 
rating would be warranted on an "extraschedular" basis 
under 38 C.F.R. § 3.321(b)(1).    


ORDER

Entitlement to a rating in excess of 10 percent is denied for 
chronic low back strain, osteoarthritis of the right knee, 
osteoarthritis of the left knee, degenerative changes of the 
right ankle, osteoarthritis of the left ankle, and for 
tendonitis of the right shoulder, respectively.

Entitlement to a compensable rating for degenerative 
arthritis of the thoracic spine is denied. 

Entitlement to a rating in excess of 10 percent for 
sinusitis/allergies is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

